        Case 1:17-cv-01058-JB-LF Document 90 Filed 10/31/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

CASSANDRA C DE BACA,
Personal Representative of the
ESTATE OF BEN C DE BACA, deceased,

              Plaintiff,
vs.                                                                     No. CIV 17-1058 JB/LF

TOWN OF BERNALILLO ex rel.
TOWN OF BERNALILLO POLICE
DEPARTMENT; OFFICER JEREMIAH
BENJEY, sued in his individual capacity;
OFFICER SHAWN VIGIL, sued in his
individual capacity; COUNTY OF
SANDOVAL ex rel.
SANDOVAL COUNTY SHERIFF’S
DEPARTMENT; OFFICER PATRICK
SEGURA, sued in his individual capacity;
SERGEANT JAMES LAPORTE, sued in
his individual capacity; SHANE
HERNANDEZ, sued in his individual
capacity; and OFFICERS JOHN DOES 1-
10, sued in their individual capacities,

              Defendants.

                                     FINAL JUDGMENT

       THIS MATTER comes before the Court on: (i) the Court’s Order, filed September 18,

2018 (Doc. 58)(“Segura Order”); (ii) the Stipulation of Dismissal with Prejudice, filed April 8,

2019 (Doc. 85)(“Officer and Sergeant Dismissal”); and (iii) the Stipulation of Dismissal with

Prejudice, filed April 10, 2019 (Doc. 86)(“Bernalillo Dismissal”). In the Segura Order, the Court

terminated Defendant Patrick Segura and County of Sandoval, ex rel. Sandoval County Sheriff’s

Department as defendants, “because no claims remained against them.” Segura Order at 3. In the

Officer and Sergeant Dismissal, Plaintiff Cassandra C de Baca, as the personal representative for

the estate of Ben C de Baca, and Defendants Jeremiah Benjey, Shawn Vigil, James LaPorte, Shane
           Case 1:17-cv-01058-JB-LF Document 90 Filed 10/31/19 Page 2 of 3



Hernandez, and any John Does, stipulated to the dismissal with prejudice of all claims against

Benjey, Vigil, LaPorte, Hernandez, and any John Does. See Officer and Sergeant Dismissal at 1.

C de Baca, Benjey, Vigil, LaPorte, and Hernandez agree that each party will bear its own costs

and fees. See Officer and Sergeant Dismissal at 1. In the Bernalillo Dismissal, C de Baca and

Defendant Town of Bernalillo, ex rel. Town of Bernalillo Police Department stipulated to the

dismissal with prejudice of all claims against the Town of Bernalillo. See Bernalillo Dismissal

at 1. C de Baca and Town of Bernalillo agree that each party will bear its own costs and fees. See

Bernalillo Dismissal at 1. With no more claims or parties before the Court, the Court enters final

judgment pursuant to rule 58 of the Federal Rules of Civil Procedure.

          IT IS ORDERED that: (i) all of the Plaintiff’s claims against all of the Defendants are

dismissed with prejudice; and (ii) Final Judgment is entered.




                                                          _________________________ ___
                                                          UNITED STATES DISTRICT JUDGE


Counsel:

Kevin P. Holmes
Holmes Law Firm, P.C.
Albuquerque, New Mexico

--and--

Ahmad Assed
Richard J. Moran
Ahmad Assed & Associates
Albuquerque, New Mexico

          Attorneys for the Plaintiff



                                               -2-
        Case 1:17-cv-01058-JB-LF Document 90 Filed 10/31/19 Page 3 of 3



Christina L. Brennan
James P. Sullivan
Brennan & Sullivan, P.A.
Santa Fe, New Mexico

       Attorneys for Defendants Town of Bernalillo, Jeremiah Benjey, Shawn Vigil, and Shane
         Hernandez

Michael Dickman
Law Office of Michael Dickman
Santa Fe, New Mexico

       Attorney for Defendants County of Sandoval and Patrick Segura

Robert W. Becker
YLAW, P.C.
Albuquerque, New Mexico

       Attorney for Defendant James LaPorte




                                              -3-
